DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Kim, Olsson, Kim(2), and Bao fails to teach the circuitry configured to “receive an indication of a type of signals which are to be transmitted or received in each of the transmission resources,” as recited in independent claims 1, 12, and 20.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Olsson teaches using signaling to transmit configurations which assign REs (resource elements) to a particular use (Olsson - Col. 6 lines 44-48, note each configuration (i.e. indication) may assign its REs to a certain utilization, such as transmission of data, transmission of control signals, or transmission of reference signals; the configuration may be received through conventional means of signaling).  In other words, the configuration provides an indication as to which REs are assigned to data transmissions, which REs are assigned to control signal transmissions, etc. (i.e., each resource is mapped to a particular signal type).  Therefore, Olsson still teaches the circuitry configured to “receive an indication of a type of signals which are to be transmitted or received in each of the transmission resources,” as recited in independent claims 1, 12, and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0161085 A1), hereinafter referred to as Kim, in view of Froberg Olsson et al. (US 10,044,480 B2), hereinafter referred to as Olsson, Kim et al. (US 2011/0038321 A1), hereinafter referred to as Kim(2), and Bao et al. (US 2014/0064206 A1), hereinafter referred to as Bao.

Regarding claim 1, Kim teaches a communications device configured to perform one or more of transmitting signals to and receiving signals from an infrastructure equipment of a wireless communications network (Kim - Fig. 2 user equipment (communication device) 210, base station (infrastructure equipment) 205), the communications device comprising:
	a receiver configured to receive signals transmitted by the infrastructure equipment (Kim - Fig. 2 receiver 240);
	a transmitter configured to transmit signals to the infrastructure equipment (Kim - Fig. 2 transmitter 275); and
	a circuitry configured to control the transmitter and the receiver (Kim - Fig. 2 processor 255; Paragraph [0054], note processor 255 may be called one of a controller), wherein the wireless communications network forms a wireless access interface comprising a plurality of communications resource elements by dividing a system bandwidth in time and frequency (Kim - Fig. 4; Paragraph [0071], note OFDM (orthogonal frequency division multiplexing) symbols, each element on a resource grid (wireless access interface) is called a resource element (RE)),
	the wireless access interface being configured as a plurality of transmission resources, each of the plurality of transmission resources comprising a predetermined number of the communications resource elements (Kim - Fig. 4; Paragraph [0059], note subframe may have a length of 1 ms and one slot may have a length of 0.5 ms, one slot may include a plurality of resource blocks (RBs, transmission resources) in frequency domain; Paragraph [0071], note one RB includes 12x7 or 12x6 REs), and
	one or more transmission resources are configured to form combined transmission resources, which can be allocated by the wireless communications network to one or more (Kim - Paragraph [0059], note subframe (combined transmission resource) may have a length of 1 ms and one slot may have a length of 0.5 ms, one slot may include a plurality OFDM symbols in time domain or a plurality of resource blocks (RBs, transmission resources) in frequency domain; Paragraph [0061], note symbols of a subframe may be allocated to PDCCH and PDSCH).
	Kim does not teach the circuitry is configured to receive an indication for each of the one or more transmission resources of the combined transmission resources of whether the transmission resource is for transmitting signals to the infrastructure equipment on the uplink, whether the transmission resources is for receiving signals from the infrastructure equipment on the downlink or whether the transmission resource is not to be used for transmitting or receiving signals.
	In an analogous art, Olsson teaches the circuitry is configured to receive an indication for each of the one or more transmission resources of the combined transmission resources of whether the transmission resource is for transmitting signals to the infrastructure equipment on the uplink, whether the transmission resources is for receiving signals from the infrastructure equipment on the downlink or whether the transmission resource is not to be used for transmitting or receiving signals (Olsson - Fig. 13 step 1320; Col. 7 lines 11-29, note blanking pattern indication includes time domain information and/or frequency domain information, which may include an information element for identifying groups of the REs (i.e. resource blocks); Col. 11 lines 33-43, note blanking pattern indication may include one or more 3-tuples, associated with a usage indicator indicating whether the time domain information and/or frequency domain information specified by the 3-tuple applies to the uplink transmission direction from UE to cellular network and/or to the downlink transmission direction from cellular network to UE); and
	receive an indication of a type of signals which are to be transmitted or received in each of the transmission resources (Olsson - Col. 6 lines 44-48, note each configuration (i.e. indication) may assign its REs to a certain utilization, such as transmission of data, transmission of control signals, or transmission of reference signals; the configuration may be received through conventional means of signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Olsson into the Kim in order to prevent conflicting allocation of resource elements to efficiently control radio communication (Olsson - Col. 2 lines 1-4 and Col. 2 lines 8-28).
	The combination of Kim and Olsson does not teach wherein the indicated type of signals which are to be transmitted or received in the transmission resources includes an indication that no signals are to be transmitted.
	In an analogous art, Kim(2) teaches wherein the indicated type of signals which are to be transmitted or received in the transmission resources includes an indication that no signals are to be transmitted (Kim(2) - Paragraph [0092], note the RN (relay node) transmits a signal indicating that no signal is transmitted (the indicator is also used to indicate if reference signals are transmitted on transmission resources, see Paragraph [0017])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim(2) into the combination of Kim and Olsson in order to improve utilization of transmission resources (Kim(2) - Paragraph [0144]).
	The combination of Kim, Olsson, and Kim(2) still does not teach the circuitry configured to receive an indication, from the infrastructure equipment, of a location within time and frequency resources and a construction of a combined transmission resource, wherein a dynamic configuration of the communications device to receive or transmit data via the combined transmission resource is based on the location within the time and frequency resources and the construction of the combined transmission resource, wherein a width of the combined transmission resource represents a frame length for the communications device which is tailored to an application being provided by the2 Application No. 16/098,134 Reply to Office Action of July 23, 2020communications device, wherein the combined transmission resource provides one or more transmission resources for the communications device.
	In an analogous art, Bao teaches the circuitry configured to receive an indication, from the infrastructure equipment, of a location within time and frequency resources and a construction of a combined transmission resource, wherein a dynamic configuration of the communications device to receive or transmit data via the combined transmission resource is based on the location within the time and frequency resources and the construction of the combined transmission resource (Bao - Fig. 2, note time and frequency axes; Paragraph [0019], note uplink and downlink wireless resources are configured by the frame structure format; Paragraph [0081], note time division of receiving and transmitting switching, the communication frame can be divided into downlink and uplink parts according to transmission direction (indicating whether to transmit/receive); Paragraph [0086], note the system information channel is used to carry the information indicating the frame structure (construction); Paragraph [0097], note the uplink/downlink transmission channel(s) (which indicate time and frequency locations) is configured (in the frame structure, see Paragraphs [0100]-[0101] and [0105]-[0106]) based on the demand on uplink/downlink transmission), wherein a width of the combined transmission resource represents a frame length for the communications device which is tailored to an application being provided by the2 Application No. 16/098,134Reply to Office Action of July 23, 2020communications device (Bao - Paragraph [0081], note frame length can be configured dynamically and the frame structure can be configured dynamically; Paragraph [0143], note the corresponding channel may be dynamically configured in the frame structure according to the different system applications or plans), wherein the combined transmission resource provides one or more transmission resources for the communications device (Bao - Fig. 2, note DL transmission channel and UL transmission channel (transmission resources)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bao into the combination of Kim, Olsson, and Kim(2) in order to enable better adaptation to future demands of different transmission data services (Bao - Paragraph [0030]).

	Regarding claim 8, the combination of Kim, Olsson, Kim(2), and Bao, specifically Kim teaches wherein a temporal length of the combined transmission resource of the communications resources elements of the transmission resources provides a frame structure for transmitting data represented as signal or receiving data represented as signal in each of a repeated occurrence of the combined transmission resource (Kim - Paragraph [0059], note subframe (frame structure) may have a length of 1 ms and one slot may have a length of 0.5 ms, one slot may include a plurality of resource blocks (RBs) in frequency domain).

	Regarding claim 9, the combination of Kim, Olsson, Kim(2), and Bao, specifically Kim teaches wherein the combined transmission resource provides one or more transmission resources for receiving signals from the infrastructure equipment on the downlink and one or more transmission resources for transmitting signals on the uplink (Kim - Paragraph [0067] Table 2, note multiple subframes may represent a combined transmission resource (e.g. subframes 4 and 5 of configuration 0, which are each for uplink and downlink transmission respectively)).

	Regarding claim 10, the combination of Kim, Olsson, Kim(2), and Bao, specifically Kim teaches wherein the one or more transmission resources provided for receiving signals from the infrastructure equipment on the downlink are arranged together and before the one or more transmission resources for transmitting signals on the uplink (Kim - Fig. 3(b), note a downlink subframe (comprises one or more transmission resources) can be scheduled before an uplink subframe), the one or more downlink transmission resources being configured for receiving data and the one or more uplink transmission resources being configured for transmitting an acknowledgement of successfully receiving the data or transmitting a negative acknowledgement of not successfully receiving the data (Kim - Paragraph [0072], note DL subframe; Paragraph [0073], note OFDM symbols correspond to a data region to which PDSCH (physical downlink shared channel) is assigned; Paragraph [0082], note UL subframe includes a plurality of slots, and includes a PUCCH; Paragraphs [0083] and [0085], note PUCCH can be used to transmit HARQ ACK/NACK).

	Regarding claim 11, Kim does not teach wherein the transmitter and the receiver are configured in accordance with a default combined transmission resource, wherein the default combined transmission resource provides one or more transmission resources for receiving the indication of the combined transmission resource.
	In an analogous art, Olsson teaches wherein the transmitter and the receiver are configured in accordance with a default combined transmission resource, wherein the default combined transmission resource provides one or more transmission resources for receiving the indication of the combined transmission resource (Olsson - Fig. 13 steps 1310 and 1320; Col. 18 lines 42-50, note node performs radio communication based on a first configuration, which organizes a time-frequency space in first REs; Col. 18 lines 54-56, note node receives an indication including time domain information and/or frequency domain information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Olsson into the Kim for the same reason as claim 1 above.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 8.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the infrastructure equipment, which is taught by Kim (Kim - Fig. 2 base station (infrastructure equipment) 205; receiver 290, transmitter 225, processor 280; Paragraph [0054], note processor 280 may be called one of a controller).

Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Olsson, Kim(2), and Bao as applied to claims 1 and 12 above, and further in view of Seo et al. (US 9,516,638 B2), hereinafter referred to as Seo.

	Regarding claim 4, the combination of Kim, Olsson, Kim(2), and Bao does not teach wherein the circuitry is further configured with the receiver to receive an indication from the infrastructure equipment that the combined transmission resource is allocated repeatedly.
	In an analogous art, Seo teaches wherein the circuitry is further configured with the receiver to receive an indication from the infrastructure equipment that the combined transmission resource is allocated repeatedly (Seo - Fig. 6, note base station (infrastructure equipment) transmits PDCCH; Col. 14 lines 50-54, note SPS (semi-persistent scheduling) reserves a resource (in a subframe) in advance for a periodically occurring traffic (i.e. repeated allocation of resources); Col. 14 lines 60-67, note SPS PDCCH (indication) used for SPS activation, which carries RB (resource block) allocation information; Col. 15 lines 5-12, note user equipment receives SPS PDCCH indicating SPS activation, SPS Tx/Rx (allocation) is performed using the RB allocation information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo into the combination of Kim, Olsson, Kim(2), and Bao in order to reduce scheduling overhead and stably allocate resources (Seo - Col. 14 lines 49-56).

	Regarding claim 5, the combination of Kim, Olsson, Kim(2), and Bao does not teach wherein the combined transmission resource is allocated repeatedly for a predetermined number of times according to semi-persistent allocation.
	In an analogous art, Seo teaches wherein the combined transmission resource is allocated repeatedly for a predetermined number of times according to semi-persistent allocation (Seo - Col. 15 lines 18-24, note in an activated SPS, SPS transmission timing, allocation of an RB to be used (in a subframe), MCS and the like can be changed via PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo into the combination of Kim, Olsson, Kim(2), and Bao for the same reason as claim 4 above.

	Regarding claim 6, the combination of Kim, Olsson, Kim(2), and Bao does not teach wherein the combined transmission resource is allocated repeatedly until the receiver receives an indication from the infrastructure equipment terminating the allocation.
	In an analogous art, Seo teaches wherein the combined transmission resource is allocated repeatedly until the receiver receives an indication from the infrastructure equipment terminating the allocation (Seo - Col. 15 lines 12-14, note if the user equipment receives PDCCH indicating the SPS release, the user equipment stops performing the SPS Tx/Rx (allocation)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo into the combination of Kim, Olsson, Kim(2), and Bao for the same reason as claim 4 above.

	Regarding claim 7, the combination of Kim, Olsson, Kim(2), and Bao does not teach wherein the circuitry is further configured with the receiver to receive an indication from the infrastructure equipment that the allocated combined transmission resource is changed to a different combined transmission resource providing a different configuration of one or more transmission resources. 
	In an analogous art, Seo teaches wherein the circuitry is further configured with the receiver to receive an indication from the infrastructure equipment that the allocated combined transmission resource is changed to a different combined transmission resource providing a different configuration of one or more transmission resources (Seo - Fig. 6, note base station (infrastructure equipment) transmits PDCCH; Col. 15 lines 21-24, note a resource to be used for retransmitting PDSCH/PUSCH (data) can be changed via PDCCH (reallocation); i.e. changing the resource in which transmission is performed on will change the corresponding subframe (comprising said resource)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo into the combination of Kim, Olsson, Kim(2), and Bao for the same reason as claim 4 above.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Inoue et al. (US 2008/0225788 A1) discloses controlling resource allocation in a resource block including control resources for control signals and reference resources for reference signals.
	Koyanagi et al. (US 2016/0234817 A1) discloses resource allocation via downlink control signal comprising type information indicating uplink resource allocation type.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461